DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 12/22/20. 

Election/Restrictions
Applicant’s election without traverse of therapeutic antibody and cancer target was previously acknowledged. 
In the reply filed 12/22/20, Applicants cancelled claims 2, 6, 8, 12-19, 21-24, 26, 29-31, 34-41, 43-48 and 50-59. Claims 1, 10, 25, 27-28, 33 and have been amended. Claims 60-62 are newly added. 
Claims 1, 3-5, 7, 9-11, 20, 25, 27-28, 32-33, 42, 49 and 60-62 read on the elected species and are under consideration. 


Claim Rejections - Withdrawn
	The rejection of claim 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) (scope of enablement), first paragraph is withdrawn due to amendment of the claim. 

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3-5, 7, 9-11, 20, 25, 27-28, 32-33, 42, 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and extended to NEW claims 60-62.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a 
Scope of the claimed genus
Claim 1 is drawn to a cell-penetrating peptide conjugate comprising a phosphorothioate nucleic acid connecting a first non-cell penetrating protein to a second non-cell penetrating protein, wherein said phosphorothioate nucleic acid enhances intracellular delivery of said first and second non-cell penetrating protein, wherein said first and second non-cell penetrating protein is a first antibody and second antibody, wherein said phosphorothioate nucleic acid is from about 10 to about 30 nucleic acid residues in length and wherein said first and second antibodies bind an intracellular target. Claim 27 is drawn to the conjugate of claim 1, wherein said intracellular target is a target of disease selected from the group consisting of autoimmune disease…. and cancer. Claim 49 is drawn to a method of treating lymphoma or melanoma with the conjugate of claim 1. 
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. Therefore, the instant claims are drawn to a conjugate of a phosphorothioate nucleic acid and two non-cell penetrating antibodies, wherein the antibodies bind an intracellular target. 
The instant specification defines “antibody” as [0051-0053]:

“Antibody” refers to a polypeptide comprising a framework region from an immunoglobulin gene or fragments thereof that specifically binds and recognizes an antigen. The recognized immunoglobulin genes include the kappa, lambda, alpha, gamma, delta, epsilon, and mu constant region genes, as well as the myriad immunoglobulin variable region genes. Light chains are classified as either kappa or lambda. Heavy chains are classified as gamma, mu, alpha, delta, or epsilon, which in turn define the immunoglobulin classes, IgG, IgM, IgA, IgD and IgE, respectively. Typically, the antigen-binding region of an antibody will be most critical in specificity and affinity of binding. In some embodiments, antibodies or fragments of antibodies may be derived from different organisms, including humans, mice, rats, hamsters, camels, etc. Antibodies of the invention may include antibodies that have been modified or mutated at one or more amino acid positions to improve or modulate a desired function of the antibody (e.g. glycosylation, expression, antigen recognition, effector functions, antigen binding, specificity, etc.).

 While various antibody fragments are defined in terms of the digestion of an intact antibody, one of skill will appreciate that such fragments may be synthesized de novo either chemically or by using recombinant DNA methodology. Thus, the term antibody, as used herein, also includes antibody fragments either produced by the modification of whole antibodies, or those synthesized de novo using recombinant DNA methodologies (e.g., single chain Fv) or those identified using phage display libraries.


Therefore, the limitation includes antibodies and fragments thereof.
The Applicants define “non-cell penetrating” as [0088]:
 
As used herein, the terms "non-cell penetrating" or "non-cell penetration" refers to the inability of a molecule (e.g., an antibody) to pass from the extracellular environment into a cell in a significant or effective amount. Thus, non-cell penetrating peptides or proteins generally are not capable of passing from the extracellular environment, through the cell membrane, and into a cell to achieve a significant biological effect on a population of cells, organ or organism. The term does not exclude the possibility that one or more of the small number of peptides or proteins may enter the cell. However, the term refers to molecules that are generally not able to enter a cell from the extracellular environment to a significant degree. Examples of non-cell penetrating molecules and substances include, but are not limited to, large molecules such as, for example, high molecular weight proteins (e.g.,antibodies). Peptides or proteins can be determined to be non-cell penetrating using methods known to those of skill in the art. By way of example, a peptide or protein can be fluorescently labeled and the ability of the peptide or protein to pass from the extracellular environment into the cell can be determined in vitro by flow cytometric analysis or confocal microscopy. In some embodiments, a "non-cell penetrating protein" refers to a protein (e.g.,an antibody) that penetrates a cell at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, 50, 60, 70,80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 10,000 or 100,000 fold less than the same protein attached to a phosphorothioate nucleic acid or phosphorothioate polymer backbone. In some embodiments, a "non-cell penetrating protein" refers to a protein that does not measurably penetrate a cell.






Assessment of whether species are support in the original specification 
Two embodiments of the invention of the claims were reduced to practice at the time of filing. Applicants disclosed anti-STAT3 and anti-NFkB connected through a PS double stranded oligo (Fig. 1 and 2). Fig. 4 discloses bispecific antibody conjugates including an anti-CTLA4 antibody linked to an anti-Foxp3 antibody by a double stranded phosphorothioate nucleic acid in a mouse melanoma model.
 There was no disclosure of other antibodies or fragments thereof, other than the antibodies listed above. There was no disclosure of fragments of antibodies.
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the conjugates listed above at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of the two conjugates are not representative of the genus. The disclosure of the two conjugates is not representative of the entire genus of conjugates of claim 1 because the genus is large encompassing any antibodies that bind an intracellular target or fragments thereof.


Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the conjugate of claim 1. Antibodies have a highly variable structure and the specification does not describe the genus of antibody or antibody fragments that bind intracellular targets. New claims 60-62 do not add any significant structure to the genus of antibodies claimed. Thus it is impossible to extrapolate the examples of the specification to the genus of instant claim 1. The results are not necessarily predictive of a genus of Ab1- phosphorothioate nucleic acid-Ab 2 conjugates or conjugates comprising antibody fragments capable of entering cells. Thus, it is impossible to extrapolate the examples of the specification to the genus of instant claim 1. 
	Given the very large genus of antibody/nucleic acid conjugates encompassed by the rejected claims, and given the limited description provided by the specification with regard to how to make and use such conjugates, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims broadly claimed genus of conjugates. There is no structural/functional basis provided by the prior art or the instant specification for one of skill in the art to envision those embodiments that satisfy the functional limitations of the claims. In the instant case, the antibodies claimed are recited generically and defined merely by binding an intracellular epitope. The structural dissimilarity of compounds covered by the claims encompasses various sub-genera that would not be expected to exhibit the same or substantially similar properties. Thus, the two exemplified conjugates are insufficient for the ordinary skilled artisan to reasonable extrapolate the data provided to the full scope of the claimed genus or to expect the full scope of the claimed genus to share the same or substantially similar functional properties required by the rejected claims. With respect to claim 49 and the method of treating lymphoma and melanoma, the specification does not describe the structure of the antibody that has the function of treating the cancers. Understanding the physical basis for the claimed activity is critical to understanding which antibodies that meets the functional limitations of binding and intracellular target are capable of treating lymphoma or melanoma. One of ordinary skill in the art would not know which of the countless antibodies or antibody fragments that bind an intracellular target would have the function of treating melanoma or lymphoma. 
	It should be noted that the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 £.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires written description of the antibody itself. In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such antibody is routine and conventional. In the instant case, the Amgen decision is relevant because the claims are drawn to conjugate comprising an antibody that binds an intracellular target.   This is an issue of written description.  
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the conjugates of anti-STAT3 and anti-NFkB connected through a PS double stranded oligo and anti-CTLA4 antibody linked to an anti-Foxp3 antibody by a double stranded phosphorothioate nucleic acid. 
 Therefore, only the conjugates above satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. Applicants argue that the phosphorothioate nucleic acid enables the non-cell penetrating antibody component to pass from the extracellular environment into a cell and the inventive feature is agnostic as the specific antibody employed in the conjugate. Applicants argue that because the antibody component of Applicants claimed conjugates include known antibodies, a person having ordinary skill in the art would immediately understand that the Applicants were in possession of the vast array of antibodies already known in the art. Applicants state that a patent need not teach and preferably omits, what is well known in the art. Applicants argue that the term “antibody” is used according to its conventional meaning in the art and the term intracellular is also used in its conventional meaning. Applicants argue that antibodies bind to intracellular targets are known at the time of filing. Applicants state that publically available antibody databases lists over two million antibodies that bind intracellular targets. Applicants argue a person of ordinary skill in the art would immediately recognize which antibodies bind an intracellular target. Appendix A includes a selection of exemplary antibodies. Applicants argue that the components of the claimed conjugates are so well known that the instant specification properly focuses the description on the novel conjugates essential features, such as the enhanced intracellular delivery. Applicants argue that Fig. 4 depicts treatment of B16 melanoma tumors with conjugates including anti-CTLA-4 and anti-FoxP3 antibodies. Applicants argue that a therapeutic effect was seen with the antibody-phosphorothioate modified oligonucleotides, while no effect on tumor mass with non-phosphorothioated oligonucleotides. Applicants argue that in view of the prior art teachings and the instant description, one of ordinary skill in the art would easily envisage the instantly claimed conjugate. Applicants argue that the inventive feature is agnostic as to the specific phosphorothioate nucleic acid employed and the precise sequence is not critical. 
These arguments are persuasive with respect to phosphorothioate nucleic acids and enhanced delivery. However, the arguments are not persuasive with respect to the antibody that binds and intracellular target. The Examiner agrees that the Application need not teach what is known in the art and the Appendix discloses some antibodies that bind intracellular targets. However, the claim is sufficiently broad to include known and unknown antibodies and antibody fragments that bind intracellular targets. As indicated above, the Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires written description of the antibody itself. In the instant case, given the size of the large genus of antibody-nucleic acid conjugates encompassed by the claims and given the limited description provided by the specification with regard to how to make and use such conjugates, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims broadly claimed genus of conjugates. If one considers that the genus of antibodies is large and also includes antibody fragments, the genus is enormous. The two exemplified conjugates are insufficient for the ordinary skilled artisan to reasonably extrapolate the data provided to the full scope of the claimed genus or to expect the full scope of the claimed genus to share the same or substantially similar functional properties required by the rejected claims. The MPEP states that if there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (MPEP 2163) and Applicants have not shown this. 
For the reasons presented above, the rejection is maintained. 





Double Patenting-Maintained

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-5, 7, 9-11, 20, 23, 25, 27-28, 32-33, 42 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12,13, 25-28, 31, 34-35 and 43  of copending Application No. 16/667,623 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims a cell-penetrating conjugate comprising a non-cell penetrating protein, a phosphorothioate nucleic acid, a first linker attaching said nucleic acid to said non-cell penetrating protein and a second linker attaching a nucleic acid to a therapeutic moiety (claim 1). The copending Application claims the therapeutic moiety is an antibody (claim 43). As evidenced by instant claim 17, an antibody is a non-cell penetrating protein. Therefore, the copending claims are drawn to a cell penetrating conjugate comprising the phosphorothioate nucleic acid and two non-cell penetrating proteins, meeting the limitations of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. Applicants request the rejection be held in abeyance until allowable subject matter is found. 
This argument is not persuasive as no allowable subject matter has been indicated. 
Relevant Art
Phosphorothioate nucleic acids are well known in the art. As disclosed in Eckstein et al. (“Phosphorothioates, Essential components of therapeutic oligonucleotides” Nucleic Acid Therapeutics, Vol. 24, No. 6), phosphate oligonucleotides that are very poorly taken up by cells, however, the analogous phosphorothioates have improved uptake in addition to improved nuclease resistance (p. 381, 1st col.). Liu et al. (cited on IDS) also discloses phosphorothioate nucleic acids. Therefore, one of ordinary skill in the art would understand the function of the phosphorothioate nucleic acids and would understand that the Applicants have support for the genus of phosphorothioate nucleic acids for enhancing intracellular delivery. 

Conclusion
 No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654